OPINION OF THE COURT
PER CURIAM:
Appellant, Franklin Butler, was convicted in a non-jury trial of voluntary manslaughter and possessing instruments of crime. Post-verdict motions were denied and appellant was sentenced to a prison term of two to ten years on the *471manslaughter conviction with a consecutive probationary term of five years on the weapons offense. This direct appeal followed.1
On this appeal, appellant raises two issues. He first alleges that trial counsel was ineffective for failing to ascertain whether appellant was employed by the bar where the victim was shot, thus negating any duty to retreat. Appellant also claims that the evidence is insufficient to sustain his conviction. We have examined the record and find both issues meritless.
Judgments of sentence affirmed.

. The weapons offense was appealed to Superior Court, which certified the appeal to this court.